DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (US 2010/0026936).
	As to claims 1, 10 and 17, Uesaka discloses in figure 36, a liquid crystal display device comprising: a liquid crystal unit 6 comprising a first substrate 8, a second substrate 7 opposing the first substrate, and a liquid crystal layer 11 disposed between the first substrate and the second substrate, a first electrode layer 10 disposed between the first substrate 8 and the liquid crystal layer 11 and a second electrode layer 9 disposed between the second substrate 7 and the liquid crystal layer 11; a pair of polarizers 1 and 13 clamping the liquid crystal unit 6; an optical compensation film disposed between the polarizer 1 and the liquid crystal unit 6, wherein the optical compensation film comprises a first optical anisotropic layer 2, a second optical anisotropic layer 3, a third optical anisotropic layer 4 and a fourth optical anisotropic layer 5, which are stacked together and respectively have a first refractive index, a 
	Uesaka does not disclose that the first refractive index is smaller than the second refractive index, and the third refractive index is smaller than the fourth refractive index.  Uesaka discloses in paragraphs [0022]-[0023] that Re1>Re2, where Re=(nx-ny)*d.  Therefore, (nx1-ny1)*d1>(nx2-ny2)*d2.  Assuming identical film thicknesses, nx1-ny1>nx2-ny2.  When nx1=nx2, ny1<ny2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uesaka such that nx1=nx2 and ny1<ny2 in order to satisfy the disclosed optical requirements for the first and second optical anisotropic layers because it was a matter of design choice.  This would have resulted in the first refractive index ny1 being smaller than the second refractive index ny2.  Uesaka discloses in paragraphs [0024]-[0025] that Re3>Re4, where Re=(nx-ny)*d.  Therefore, (nx3-ny3)*d3>(nx4-ny4)*d4.  Assuming identical film thicknesses, nx3-ny3>nx4-ny4.  When nx3=nx4, ny3<ny4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uesaka such that nx3=nx4 and ny3<ny4 in order to satisfy the disclosed optical requirements for the third and fourth optical anisotropic layers because it was a matter of design choice.  This would have resulted in the third refractive index ny3 being smaller than the fourth refractive index ny4.
As to claims 2 and 18, Uesaka discloses all of the elements of the claimed invention discussed above regarding claims 1 and 17.  Uesaka further discloses a first electrode layer 10 disposed between the first substrate 8 and the liquid crystal layer 11.
	As to claims 3 and 19, Uesaka discloses all of the elements of the claimed invention discussed above regarding claims 2 and 18.  Uesaka further discloses a second electrode layer 9 disposed between the second substrate 7 and the liquid crystal layer 11.
As to claims 4, 11 and 20, Uesaka discloses all of the elements of the claimed invention discussed above regarding claims 3, 10 and 19.  Uesaka further discloses in figure 36 that the liquid crystal layer 11 is vertically aligned.  This implies a first vertical alignment disposed between the first electrode layer 10 and the liquid crystal layer 11, and a second vertical alignment layer disposed between the second electrode layer 9 and the liquid crystal layer 11.
As to claims 7 and 14, Uesaka discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10, but does not disclose an anti-flash (fire resistant) layer disposed on a surface of the polarizer closer to a viewer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Uesaka by providing an anti-flash (fire resistant) layer on a surface of the polarizer closer to a viewer in order to protect the display device from fire damage.
	As to claims 8 and 15, Uesaka discloses all of the elements of the claimed invention discussed above regarding claims 7 and 14, but does not disclose an anti-reflective film disposed on a surface of the anti-flash layer.  However, it would have 
As to claims 9 and 16, Uesaka discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  Uesaka further discloses in paragraph [0086] that the liquid crystal layer has negative dielectric anisotropy.  Furthermore, because the liquid crystal is disclosed in figure 36 as being vertically aligned, the liquid crystal molecules are substantially perpendicular to the first and second substrates without any applied voltage.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (US 2010/0026936) as applied to claims 3 and 10 above, and in view of Hur et al. (US 2008/0100590).
Uesaka discloses all of the elements of the claimed invention discussed above regarding claims 3 and 10, but does not disclose protrusions and spacers disposed on the second electrode layer.  Hur discloses in figure 5, protrusions 240 and spacers 320 disposed on the second electrode layer 270.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Uesaka by providing a spacer as disclosed by Hur in order to maintain the gap between the first and second substrates.  Hur further discloses in paragraph [0068] that the protrusion 240 is a touch sensor protrusion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further .
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (US 2010/0026936) as applied to claims 1 and 10 above, and in view of Shimoshikiryo (US 2001/0033353).
	Uesaka discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10, but does not disclose multiple pixel areas comprising two or more liquid crystal areas which respectively have different liquid crystal molecule orientations.  Shimoshikiryo teaches in paragraph [0003], improving viewing angle characteristics of a liquid crystal display device by forming a plurality of regions of different orientation within each pixel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Uesaka by providing multiple pixel areas comprising two or more liquid crystal areas which respectively have different liquid crystal molecule orientations in order to improve viewing angle characteristics as taught by Shimoshikiryo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871                   

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871